MEMORANDUM OPINION
                                        No. 04-10-00588-CV

                                         Gary TENNISON,
                                             Appellant

                                                 v.

            ZUEHL AIRPORT FLYING COMMUNITY OWNERS ASSOCIATION,
                                   Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 08-1872-CV
                             Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 15, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion states that the parties

have reached a settlement and appellant no longer wishes to prosecute his appeal. Therefore, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the parties who incurred them.

                                                  PER CURIAM